 



AMENDMENT #1

 

TO THE $550,000 PROMISSORY NOTE DATED SEPTEMBER 14, 2018

 

The parties agree that the $550,000 Fixed Convertible Promissory Note (the
“Note”) by and between Indoor Harvest Corp. (the “Borrower”) and Tangiers
Global, LLC (the “Lender”) is hereby amended as described below. Any capitalized
terms not defined herein shall have the meaning ascribed to them in the Note.

 

1. Payment. The Lender shall make an additional payment to the Borrower of
$171,050 of Consideration ($155,500 in cash and $15,550 in an OID) under the
Note on or before December 13, 2018.     2. Use of Proceeds. The Company
covenants that it will within, two months of this Additional Consideration Date,
it shall use approximately $155,500 of the proceeds in the manner set forth
below (the “Use of Proceeds”):       $65,000 G&A Expenses, $17,500 HPA Pilot
Systems, $25,000 2018 Audit, $20,000 Legal, $8,000 Accounting, $20,000 Proxy to
restate articles     3. Independent Transactions. The Borrower understands and
agrees that the Note sets forth the terms for a series of independent
transactions in which the Lender may elect to make a payment of Consideration to
the Borrower with each payment of Consideration creating a separate obligation
of the Borrower to the Lender with the terms set forth in the Note. Accordingly,
the Maturity Date of each payment of Consideration, and the repayment terms for
each payment of Consideration, are as set forth in the Note.     4. The Borrower
confirms that it has not undertaken any capital raise, whether through debt or
equity, with any other party since the Effective Date of the Note.

 

ALL OTHER TERMS AND CONDITIONS OF THE NOTE REMAIN IN FULL FORCE AND EFFECT.

 

Please indicate acceptance and approval of this amendment dated December 12,
2018 by signing below:

 

/s/ Chad Sykes   /s/ Justin Ederle Indoor Harvest Corp.   Tangiers Global, LLC  
        By: Chad Sykes   By: Justin Ederle Its: Principal Accounting Officer  
Its: Managing Member

 



   

 

 

